DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 16/992341 by Jo et al.
3.	Claims 1-14 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7-8, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 and 7-8 recite the limitation "heat treatment".  There is insufficient antecedent basis for this limitation in the claims. However, claim 1 does recite the limitation “heat-treating” and amending claims 4-5 and 7-8 to be consistent with the limitation “heat-treating” in claim 1 would overcome the rejections.
The term “refined” in claim 7 is a relative term which renders the claim indefinite. The term “refined” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
8.	The term “slowly cooling” in claim 10 is a relative term which renders the claim indefinite. The term “slowly cooling” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
9.	Claim 13 recites the limitation (where x, y and z>0). The limitation is considered indefinite because it is unclear which specific sulfide-based solid electrolyte compositions


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0018767 A1), herein referred to as Park.
With respect to claims 1 and 14, Park teaches (Claims 18-19) a method of preparing a composite cathode active material that comprises the steps of heat-treating a composite cathode active material wherein the heat-treating is performed at a temperature in a range of about 400 degrees Celsius to about 700 degrees Celsius in an inert gas atmosphere. Park further teaches (Claims 26-27) a cathode made from the process described above and forming a lithium battery comprising the cathode. The lithium battery also comprises [0130] a solid electrolyte comprising a polyester sulfide and an anode [0124]. 
Park teaches performing the heat-treating in a temperature range of about 400 degrees Celsius to about 700 degrees Celsius in an inert gas atmosphere. The range taught by Park overlaps the claimed range of 400-600 degrees Celsius. In view of MPEP Chapter 2144.05, Section I, “In the case where the claimed ranges, ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	With respect to claim 2, Park teaches [0106] lithium cobalt oxide may be employed as the cathode active material.
	With respect to claims 4 and 5, Park teaches [0205] that a spinel phase is observed as a surface structure in the cathode active material following the manufacturing and heat-treating process. Park teaches [0043] the lithium composite oxide may have a layered oxide configuration, so therefore, it would be obvious to one of ordinary skill in the art that the layered oxide configuration would remain in the regions of the cathode active material where the spinel phase is not present.
	With respect to claim 8-9, Park teaches [0146] the cathode active material is heat-treated at about 400 degrees Celsius for 5 hours in a nitrogen atmosphere. No other physical or chemical treatment is performed when the cathode active material is heat-treated.
	With respect to claim 10, although Park doesn’t explicitly teach employing a glove box, it would have been obvious to one of ordinary skill in the art to cool the cathode active material following a heat-treating process so that the cathode active material can be viably used for the manufacture of a battery.
	With respect to claim 11, Park teaches [0081] the cathode active material may have an average particles diameter of 1 to 30 micrometers.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0018767 A1) in view of Fukushima et al. (US 2021/0194050 A1), herein referred to as Fukushima.
Park does not appear to teach or suggest the limitations recited in claim 12 directed to a crystalline solid electrolyte for the sulfide-based solid electrolyte or the specified compositions recited in claim 13.
However, Fukushima teaches a sulfide solid electrolyte having favorable ion conductivity for a battery.
In view of claim 12, Kato teaches [0065] a crystalline sulfide solid electrolyte.
In view of claim 13, Kato teaches [0107] the crystalline sulfide solid electrolyte has a composition of Li6PS5Cl.
	At the time of the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to substitute the sulfide electrolyte taught by Park to include the specified crystalline sulfide solid electrolyte taught by Fukushima in order to provide improved thermal stability to the battery.

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724